Affirming.
As said in briefs filed herein, this appeal is a companion case to Louisville Joint Stock Land Bank et al. v. Central Trust Company of Owensboro, 266 Ky. 122, 98 S.W.2d 287, No. 26 on the spring term docket of this court, decided November 10, 1936.
Upon a survey of the record herein, we find the facts in each case to be similar except as to judgment debtors, dates, and amounts involved. The same procedure had in No. 26 was had in this one. The questions of law and objections to the court's ruling are common to both cases.
The whole court sitting affirmed No. 26 and on the authority of the decision in that case the judgment below is affirmed.